Citation Nr: 1614451	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability of the bilateral upper extremities, to include as secondary to service connected disabilities.  

2.  Entitlement to service connection for a headache disability, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2012, November 2013 and February 2015 the Board, in relevant part, remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's disability of the bilateral upper extremities is related to service.


CONCLUSION OF LAW

The criteria for service connection for a disability of the bilateral upper extremities are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for a disability of the bilateral upper extremities, no discussion of the VA's duties to notify and assist is necessary for this issue.

Analysis

The Veteran contends that he has a bilateral upper extremity disability that is due to exposure to Agent Orange and/or his service-connected diabetes mellitus.  See January 2007 statement.  The Veteran has also asserted that the medication prescribed to him makes the cramping in his hands, arms, and fingers worse.  Id.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Board notes that the May 2013 VA examiner determined that the Veteran's symptoms were suggestive of carpal tunnel syndrome (CTS) but noted the Veteran had no findings to support this diagnosis.  Nonetheless, the Veteran does have a current diagnosis of bilateral upper extremity weakness as evidenced by the January 2007 VA examination.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of an upper extremity disorder.  However, the Veteran was granted service connection for diabetes in an October 2005 rating decision.  As such, the Veteran's claim turns on whether the Veteran's bilateral upper extremity weakness is related to his service-connected diabetes mellitus.  

At the January 2007 VA examination, the Veteran reported that he had diffuse weakness, as well as significant cramping in both his arms and his legs.  The examiner noted that this began when he started Spironolactone and Bumetanide treatment.  Examination of both upper extremities revealed normal sensation and strength that was 5/5 in both arms.  The examiner diagnosed bilateral upper extremity weakness and concluded that this was at least as likely as not related to the medications the Veteran is currently taking for his liver cirrhosis. 

The Veteran was afforded another VA examination in May 2013.  The examiner noted that the he was asked to clarify the opinion that the Veteran's upper extremity weakness is the result of medications given for cirrhosis and determine whether the upper extremity symptoms can be attributed to diabetic neuropathy.  After physical examination, the examiner noted that the Veteran had lower extremity diabetic peripheral neuropathy but concluded that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The examiner explained that the Veteran's complaints were suggestive of CTS but noted the Veteran had no findings to support this diagnosis.  

The examiner also explained that compressive neuropathy, in this case CTS, if present, is caused by compression of a peripheral nerve by some structure, in this case the median nerve in the wrist by other contents of the carpal tunnel.  The examiner explained that it is presumed caused by compression of vascular structures, the vasa nervorum, which supply the peripheral nerve, impairing metabolism of the compressed segment and leading to a focal conduction block.  The examiner explained that in extreme cases, frank infarction of the segment can occur.  The examiner further explained that typically, once compression is removed, nerve function returns to normal.  The examiner noted the phenomenon of one's arm falling asleep when one lies on it and recovers once the position is changed.  The examiner explained that diabetes causes vascular disease and affects the vasa nervorum making the nerve more susceptible to compression.  The examiner noted that diabetes does not cause compression.  The examiner concluded that he could only speculate if the Veteran would have symptoms of compression neuropathy in the absence of diabetes or to what degree diabetes might increase those symptoms if carpal tunnel syndrome is present.  

Based on the above, the Board finds that the evidence of record is in at least relative equipoise as to whether the Veteran's symptoms, currently diagnosed as bilateral upper extremity weakness, are related to his service-connected diabetes mellitus.  As all the elements necessary to substantiate the claim have been met, service connection for bilateral upper extremity weakness is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 532 (2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for disability of the bilateral upper extremities is granted.  
REMAND

The Veteran contends that his headaches are due to his active military service and/or his service-connected disabilities.  See June 2001 statement; see also August 2009 VA Form 9

The Board notes that since the Board obtained a VHA opinion in September 2014. The Veteran has been granted service connection for tinnitus and hypertensive heart disease.  As such, the Board finds that a remand is necessary to determine whether the Veteran's headaches are related to his tinnitus and/or his hypertensive heart disorder.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his headaches.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records dated November 2015 to the present.  

3. Then, the RO/AMC should obtain an opinion from an appropriate medical professional to determine the nature and etiology of the Veteran's headaches.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should determine whether it is at least as likely as not that the Veteran's headaches were caused by his service-connected tinnitus and/ or hypertensive heart disorder or the medication used to treat these disabilities?

The examiner should also determine whether it is at least as likely as not that the Veteran's headaches were aggravated (made chronically worse) by his service-connected tinnitus and/ or hypertensive heart disorder or the medication used to treat this disabilities?

In so opining, the examiner should address the lay and medical evidence of record.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


